Title: To George Washington from Reuben Harvey, 12 February 1783
From: Harvey, Reuben
To: Washington, George


                        
                            Respected Friend,
                            Cork Feby 12th 1783
                        
                        An application from one so remote & whose name is most probably unknown to thee, may appear rather
                            forward in a plain Merchant to Genl Washington, but I have great confidence that I shall experience the benefit of thy
                            friendship when thou understands how zealous an Advocate I have ever been for the liberty & independance of
                            America, And as thy time is too valuable to be taken up unnecessarily I shall avoid enlarging on the particulars, farther
                            than to enclose a coppy of a letter written a few days ago by me to the Commissioners for American affairs at Paris, also
                            coppys of some letters between the Lord Lieutenant’s Secretary & me, a few of the original ones from him,
                            & coppy of my last letter to the Office for exchanging Prisoners of War, all relating to the poor Americans who
                            were confined at Kinsale; In addition to the contents of these papers I shall only say that my known principles of warm
                            attachment to America prevented me from reaping considerable profits (as many other Merchants of this Citty have done)
                            under Government in the Provision line for supplying the Troops at New York &c. since 1775, And therefore I
                            earnestly request thy interest on my behalf, both by recommending me to the Virginia & other Merchants who may
                            Ship Tobacco Flour, Wheat, Lumber &c. hither, & by applying to Congress if they should employ any Agent
                            in this Citty for mercantile or other purposes; Thou may rest assured that I shall never disgrace thy recommendation; And
                            if Security shall be required for my performance of whatever is committed to my care, very ample Security can be given. I
                            served my Apprenticeship in a Merchant’s house here that did much business for Philadelphia, Boston & other parts
                            of America, & I remember our receiving Flour made on thy Estate in Virginia or Maryland.
                        I hope to be favour’d with an answer, & thy excuse for taking this liberty, & am very
                            respectfully Thy sincere Friend
                        
                            Reuben Harvey
                        
                    